UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NATANYA ABERRA,

                                  Plaintiff,

         against
                                                          CIVIL ACTION NO.: 18 Civ. 1138 (LAK) (SLC)
CITY OF NEW YORK et al.,
                                                                      ORDER TO RESPOND
                                  Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court construes the filing at ECF No. 48, as a Motion for Leave to Amend the First

Amended Complaint at ECF No. 23. Specifically, the Court construes the filing to request that

Plaintiff be allowed to amend the complaint as follows:

         1. Restore Police Officer Diana Florenciani as a defendant;
         2. Add John Doe Police Officer 1 (Sergeant) and John Doe Police Officers 2 and 3 as
            defendants;
         3. Add allegations of damages at paragraphs 30–32; and
         4. Amend the monetary demand for each cause of action.

         Defendants are ORDERED to respond to ECF No. 48, construed as a Motion for Leave to

Amend the First Amended Complaint to include the above claims, by January 17, 2020. Plaintiff

may submit a reply in further support of the Motion for Leave to Amend by February 14, 2020.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff at the

below address.

Dated:             New York, New York
                   December 18, 2019

                                                                  SO ORDERED

Mail To:           Natanya Aberra
                   2075 3rd Ave., Apt. 6C
                   New York, NY 10029
